505 So. 2d 18 (1987)
Mouhamed ZOCK, As Personal Representative of the Estates of Hassan Zock and Heide Zock, Deceased, Appellant,
v.
Lloyd R. MILLER, M.D., University of Miami, and Dade County Public Health Trust D/B/a Jackson Memorial Hospital, Appellees.
Nos. 85-2373, 85-2374, 85-2806 and 86-174.
District Court of Appeal of Florida, Third District.
April 7, 1987.
*19 Gerald E. Rosser, Miami, for appellant.
Robert A. Ginsburg, Co. Atty. and Stephen J. Keating, Asst. Co. Atty., Fowler, White, Burnett, Hurley, Banick & Strickroot and Steven E. Stark, Miami, for appellees.
Before HUBBART, FERGUSON and JORGENSON, JJ.
PER CURIAM.
In Florida a psychiatrist appointed by the court to examine a criminally accused enjoys quasi-judicial immunity from liability where he, based on an examination, erroneously determines that the accused, if released on bail, would pose no harm to others. See Fisher v. Payne, 93 Fla. 1085, 113 So. 378 (1927); Cawthon v. Coffer, 264 So. 2d 873 (Fla. 2d DCA 1972). See also Seibel v. Kemble, 63 Haw. 516, 631 P.2d 173 (1981) (reasons underlying judicial immunity apply to court-appointed psychiatrists).
Affirmed.